DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-21 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-21 of prior U.S. Patent No. 10522578. This is a statutory double patenting rejection.
Regarding claim 1, the ‘578 patent teaches (see claim 1 of ‘578) A pixel circuit comprising: an overflow gate transistor (gate transistor) electrically connected to a node; a photodiode (photodiode) electrically connected to the node and a chassis ground, the photodiode is configured to receive background light, receive a combination of the background light and a demodulated light that is generated by a modulated light source and reflected from an object, integrate a background signal based on the background light that is received, and integrate a combined signal based on the combination of the background light and the demodulated light; and two taps, each tap of the two taps 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fossum et al (US 20150130902).
Regarding claims 1, 19 and 21, Fossum et al teach (Figs. 1-9) a pixel circuit comprising: a controller (28), an overflow gate transistor electrically connected to a node (node between PD, TX1 and TX2); a photodiode (PD) electrically connected to the node and a chassis ground, the photodiode is configured to receive background light, receive a combination of the background light and a demodulated light that is generated by a modulated light source (32) and reflected from an object (40), integrate a background signal based on the background light that is received, and integrate a combined signal based on the combination of the background light and the demodulated light; and two taps (two 4T circuits on either side of PD), each tap of the two taps is configured to store (parasitic capacitance) the background signal that is integrated, subtract the background signal from a floating diffusion (when photodiode begins to integrate), store the combined signal that is integrated at the floating diffusion 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926.  The examiner can normally be reached on Monday-Friday 9-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










TK